Citation Nr: 0429848	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-16 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neck disability.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  

5.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
September 16, 1999, to November 23, 1999, at the VA Medical 
Center in Waco.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to 
April 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the aforementioned claims.  In 
January 2003, the veteran testified at a Travel Board hearing 
before the undersigned, in Waco, Texas.  A transcript of that 
hearing is of record.  
In June 2003, the Board remanded the instant claims.  

As will be explained below, the claim for service connection 
for PTSD is reopened, but additional development is 
necessary.  That is addressed in the REMAND portion of the 
decision below and the case will be returned to the RO via 
the Appeals Management Center (AMC), in Washington, DC. for 
that purpose. 


FINDINGS OF FACT

1.  Service connection for PTSD and a neck disability were 
most recently denied by a September 1998 rating decision.  
The veteran was notified of those decisions and of his 
appellate rights in October 1998, and he did not file a 
timely appeal.

2.  Service connection for a low back disability was denied 
by a December 1996 rating decision.  The veteran was notified 
of that decision and of his appellate rights that same month, 
and he did not file a timely appeal.

3.  Additional evidence received since the September 1998 
rating decision is new, relevant, and directly relates to the 
claim of service connection for PTSD.  

4.  Evidence received since the September 1998 rating denying 
service connection for a neck disability is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

5.  Evidence received since the December 1996 rating denying 
service connection for a low back disability is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 rating decision denying service 
connection for PTSD and a neck disability was final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  Evidence submitted subsequent to the September 1998 
rating decision regarding service connection for PTSD is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The evidence submitted since the September 1998 rating 
decision denying service connection for a neck disability is 
not new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2003).  

4.  The RO's December 1996 rating decision denying service 
connection for a low back disability was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

5.  The evidence submitted since the December 1996 rating 
decision denying service connection for a low back disability 
is not new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 


In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for PTSD, it is unnecessary to enter any discussion regarding 
whether there has been full compliance by VA with respect to 
its duty to notify and duty to assist to this point on this 
issue.  

However, as to the issues of whether to reopen the previously 
denied claims for service connection for neck and low back 
disabilities, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
August 2003, which explained the VCAA, asked him to submit 
certain information, and informed him of the elements needed 
to substantiate a service connection claim and new and 
material evidence.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he did in 
January 2003.  In view of this, the veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claims to reopen. VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material-PTSD

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (July 1999), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for PTSD was in September 1998.  This was made on 
the basis that the evidence showed that there was no 
confirmed diagnosis of PTSD based on a stressful event in 
service that could be corroborated.  The veteran was notified 
of this decision and his procedural and appellate rights in a 
letter of October 1998.  However, he did not appeal this 
decision.  

The evidence obtained since 1998 includes medical evidence of 
ongoing treatment for PTSD, hospitalization by VA on more 
than one occasion for PTSD, a November 1999 letter from a Vet 
Center regarding the veteran's PTSD, evidence that the 
veteran has been determined to be disabled by the Social 
Security Administration on the basis of PTSD, a stressor 
statement received in July 1999, and testimony at a 
January 2003 Travel Board hearing, wherein the veteran 
reiterates his claimed stressors in testimony presented on 
behalf of his claim.  All of this evidence is new, as it was 
not previously of record.  This evidence, whose credibility 
is presumed, indicates that the veteran has been diagnosed 
with PTSD, that his PTSD is related to service, and provides 
stressors that are the basis for his PTSD claim and 
diagnosis.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   

III.  New and Material-Low back and Neck Disabilities

As for reopening the claims of entitlement to service 
connection for low back and neck disabilities, again, new and 
material evidence since the last final denials must be shown.  
The last final denial for service connection for a low back 
disability occurred in December 1996 and for a neck 
disability, in September 1998.  

As for the low back disability, service connection was denied 
because the back complaints noted in service were considered 
to be a temporary condition that resolved without residual 
disability at the time of separation from service.  Since 
1996, there are VA outpatient treatment records and hearing 
testimony submitted in support of the veteran's claim to 
reopen.  

The VA outpatient treatment records are not considered new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for a low back disability.  
Although those records show that the veteran was seen 
periodically with low back complaints many years after 
service, none of those records link the veteran's low back 
findings with his activity duty service.  Therefore, the 
evidence is not so significant that it must be considered in 
order to reopen the claim.  

As for the veteran's hearing testimony and that of his wife 
during the January 2003 Travel Board hearing, that evidence 
also is not new and material to reopen the claim.  Both the 
veteran and his wife testified that the veteran suffered with 
back problems since service and that he received treatment 
for this disorder.  However, neither the veteran or his 
spouse is competent to provide a link between in-service 
complaints and current disability.  Furthermore, this 
testimony is redundant of statements made by the veteran 
previously.  Accordingly, this evidence is not new and 
material and is not sufficient to reopen the claim for 
entitlement to service connection for a low back disability.  

As for the veteran's attempt to reopen his claim for service 
connection for a neck disability, that attempt to reopen also 
must fail.  Again, evidence submitted since the 1998 rating 
decision to reopen the claim consists of VA outpatient 
treatment records and the January 2003 Travel Board hearing 
testimony of the veteran and his spouse.  The VA records show 
that the veteran has received treatment after service for 
neck complaints.  However, those records do not provide a 
link between his present complaints of neck pain and his 
active duty service.  Therefore, that evidence is neither new 
or material to reopen the claim for entitlement to service 
connection for a neck disability.  

Regarding the testimony, the veteran and his wife testified 
that the veteran hurt his neck at the same time that the 
veteran hurt his low back in service.  The veteran's spouse 
indicated that the veteran always complained of neck pain.  
However, neither the veteran or his wife have competent 
expertise to link any current disability with events in 
service.  Thus, this evidence may not be considered so 
significant by itself or in connection with other evidence 
previously submitted that it must be considered in order to 
fairly decide the claim.  Further, it has been understood 
since the veteran's initial claim that he believed he had 
current disability linked to service.  Repeating that 
contention at a hearing is merely cumulative.  

Since the veteran has not submitted any evidence that is new 
and material, the claims for service connection for low back 
and neck disabilities, are not reopened.  


ORDER

New and material evidence to reopen the veteran's claim for 
PTSD has been submitted, and to this extent only, the claim 
is granted.

New and material evidence has not been submitted to reopen 
claims of service connection for low back and neck 
disabilities, and those appeals are denied.  


REMAND

The veteran and his representative contend in essence, that 
service connection for PTSD is warranted based upon service 
incurrence.  The veteran claims that he was in Thailand and a 
couple of weeks after his arrival, he saw an airman lying at 
the end of the runway with his throat slit.  He also claims 
as a stressor that in 1974, while stationed at Eglin Air 
Force Base, an airman working with him ejected himself 
through the hanger and died.  Attempts to corroborate these 
alleged stressors should be accomplished.  

Accordingly, this matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's inpatient 
and outpatient VA psychiatric treatment records, 
from the VA Bonham, Texas and Dallas, Texas Medical 
Centers, since 2002, and associate those records 
with the claims folder.  

2.  Attempt to verify the veteran's claimed 
stressors by contacting the appropriate entity and 
requesting copies of any available historical 
narrative describing the activities of the unit to 
which the veteran was assigned in Thailand in 1973 
and at England Air Force Base thereafter in 1974.  
These units were apparently the 354th Munitions 
Maintenance Squadron in Thailand and the 23rd 
Munitions Maintenance Squadron at England Air Force 
Base.  Any further development as may be logically 
indicated following the results of this 
development, including conducting any VA 
examination should be accomplished.  

3.  Review the claims file and ensure that all VCAA 
notice obligations have been satisfied.  

4.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for PTSD, and 
depending on that outcome, the claims concerning 
total ratings.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The issues of entitlement to a TDIU and temporary total 
rating under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization from September 16, 1999, to 
November 23, 1999, both claimed as the result of PTSD, are 
held in abeyance during the pendency of this remand.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



